


Exhibit 10.7

 

Dyax Corp.

300 Technology Square

Cambridge, MA 02139

[g13252kai001.gif] 

 

CONFIDENTIAL DOCUMENT

 

March 2, 2009

 

Henry E. Blair
c/o Dyax Corp.

300 Technology Square

Cambridge, MA 02139

 

Dear Henry,

 

On behalf of Dyax Corp., this letter will confirm the terms of your continued
employment as an employee of Dyax now that you have retired as its Chief
Executive Officer and are continuing to serve as its Chairman of the Board.

 

Supervision:

 

You will be reporting directly to the Company’s Chief Executive Officer with
respect to your duties other than as Chairman of the Board.

 

Responsibilities:

 

As Chairman of the Board of Directors, you will be responsible for managing the
meetings of the Board of Directors.    In your role as an employee of the
Company you will be responsible for (i) facilitating the transition of the role
of Chief Executive Officer by acting in an advisory role to the current Chief
Executive Officer, and (ii) such other  duties as the Company’s Chief Executive
Officer may designate consistent with your role as Chairman and former Chief
Executive Officer.  All such duties will be performed and discharged,
faithfully, diligently and to the best of your ability and in compliance with
all applicable laws and regulations.

 

Salary:

 

As an exempt employee you will receive a monthly salary of $54,167 on a
full-time basis during 2009, or at such reduced commitment and pro-rated
compensation as the Chief Executive Officer may approve, and thereafter as a
part-time employee for up to twenty (20) hours per week or such reduced
commitment as the Chief Executive Officer may approve, which in any case shall
result in a pro-rated reduction of your monthly salary equal to the amount of
your approved work commitment.   Your monthly salary will be paid in accordance
with the Company’s standard payroll practice.  Given the advisory nature of your
role, you will not be eligible to participate in the Company’s bonus plan.

 

Benefits:

 

You will eligible to participate in Dyax’s employee benefits in the same manner
provided generally to Dyax’s exempt employees, including health and dental
insurance, 401(k) savings plan, short-term disability insurance and life
insurance.  In addition, upon your retirement or other termination of employment
other than by Dyax for cause, you will be entitled to receive a Medicare
supplement at a fixed dollar cost to Dyax of $6,000 annually for ten years after
termination of employment, provided that the initial payment shall be delayed
until expiration of the Delay Period described in “Code Section 409A” below.

 

--------------------------------------------------------------------------------


 

Acceleration and Extension of Options:

 

Upon your execution and delivery of this agreement to Dyax, all option shares 
subject to stock options held by you as of January 2, 2009 that were not then
exercisable (the “Unvested Shares”) shall become immediately exercisable
effective as of the date of such execution and delivery of this agreement, and
the period of exercisability of all outstanding options held by you as of
January 2, 2009 (the “Pre-Existing Options”) shall be extended to permit
exercise of each such option for its stated term until the tenth anniversary of
its respective date of grant; provided, however, that if your employment is
terminated for cause your rights to exercise your stock options shall be
forfeited as set forth below.  In addition, if you die while holding any of your
Pre-Existing Options, then the personal representative of your estate or the
person or persons to whom any such option is transferred pursuant to your will
or the laws of inheritance shall have the full stated term of the Pre-Existing
Option to exercise such option; provided, however, that notwithstanding the
extension of the exercise period of your Pre-Existing Options, you acknowledge
and agree, on behalf of your estate and your heirs, that if any of such options
that was awarded to you as an incentive stock option (an “ISO”) is not exercised
within one year after your date of death then it shall cease to qualify as an
“incentive stock option” under the Code and shall thereafter be treated as a
non-statutory stock option.  You also acknowledge and agree that to the extent
that any of your Pre-Existing Options is an ISO and has an exercise price below
the closing price of Dyax common stock on the date of this agreement, the
amendments effected by this agreement shall disqualify it from continuing to be
an ISO and it shall hereafter be treated as a non-statutory stock option.

 

Termination and Severance:

 

All employees at Dyax are employed at will.  “Employment at will” refers to the
traditional relationship between employer and employee, allowing either party to
unilaterally terminate the employment relationship.  While we ask you to provide
at least ninety (90) days prior notice, you will be free to resign at any time. 
Similarly, the Company reserves the right to terminate your employment at any
time, with or without cause and with or without prior notice.  Additionally,
this agreement shall terminate on December 31, 2011, unless you and Dyax
mutually agree to extend it.

 

However, upon the first to occur of termination  of your employment by the
Company without “cause” or a “change in control” of the Company (as defined in
the regulations promulgated pursuant to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”)), Dyax agrees to pay you a lump sum
severance payment in an amount equal to twelve (12) times your monthly base
salary in effect at the date of termination (giving effect to any pro rating of
that salary), less any applicable withholding.  Other than your rights under
COBRA, your Medicare supplement and any continued vesting of any options granted
to you after January 2, 2009 for your service as Chairman of the Board, all
other benefits to you will cease upon any termination of your employment.

 

If your employment is terminated for “cause” by the Company or is terminated by
you for any reason, your compensation and  benefits will cease as of the
termination date.  In addition, solely in the event your employment is
terminated for “cause” by the Company, your Accelerated Stock Options will be
immediately forfeited and terminated to the extent they have not been exercised
before the date of your termination and your right to exercise all your
Pre-Existing Options beyond 90 days after such termination of employment shall
also be forfeited and of no further effect.  For purposes of this offer, “cause”
will mean:

 

(i)                                     the willful and continued failure by you
to perform your duties with the Company (other than any such failure resulting
from your incapacity due to physical or mental illness), as determined by the
Board of Directors; or

(ii)                                  any act of material misconduct or the
commission of any act of dishonesty or moral turpitude in connection with your
employment, as determined by the Board of Directors; or

(iii)                               the conviction of a felony or a crime
involving moral turpitude.

 


CODE SECTION 409A:


 


A TERMINATION OF EMPLOYMENT SHALL NOT BE DEEMED TO HAVE OCCURRED FOR PURPOSES OF
ANY PROVISION OF THIS AGREEMENT PROVIDING FOR THE PAYMENT OF ANY AMOUNTS OR
BENEFITS THAT IS CONSIDERED DEFERRED COMPENSATION UPON OR FOLLOWING A
TERMINATION OF EMPLOYMENT UNLESS SUCH TERMINATION OF EMPLOYMENT IS ALSO A
“SEPARATION FROM


 

2

--------------------------------------------------------------------------------



 


SERVICE” WITHIN THE MEANING OF CODE SECTION 409A.  IF YOU ARE A “SPECIFIED
EMPLOYEE” ON THE DATE OF TERMINATION WITHIN THE MEANING OF THAT TERM UNDER CODE
SECTION 409A(A)(2)(B), THEN WITH REGARD TO ANY PAYMENT OR THE PROVISION OF ANY
BENEFIT THAT IS CONSIDERED DEFERRED COMPENSATION UNDER CODE SECTION 409A PAYABLE
ON ACCOUNT OF A “SEPARATION FROM SERVICE,” SUCH PAYMENT OR BENEFIT SHALL BE MADE
OR PROVIDED AT THE DATE WHICH IS THE EARLIER OF (I) THE EXPIRATION OF THE SIX
(6)-MONTH PERIOD MEASURED FROM THE DATE OF YOUR “SEPARATION FROM SERVICE”, AND
(II) THE DATE OF YOUR DEATH (THE “DELAY PERIOD”).  UPON THE EXPIRATION OF THE
DELAY PERIOD, ALL PAYMENTS AND BENEFITS DELAYED PURSUANT TO THIS PROVISION SHALL
BE PAID OR REIMBURSED TO YOU IN A LUMP SUM.


 


ALL EXPENSES OR OTHER REIMBURSEMENTS UNDER THIS AGREEMENT SHALL BE MADE ON OR
PRIOR TO THE LAST DAY OF THE TAXABLE YEAR FOLLOWING THE TAXABLE YEAR IN WHICH
SUCH EXPENSES WERE INCURRED BY YOU (PROVIDED THAT IF ANY SUCH REIMBURSEMENTS
CONSTITUTE TAXABLE INCOME TO YOU, SUCH REIMBURSEMENTS SHALL BE PAID NO LATER
THAN MARCH 15TH OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THE
EXPENSES TO BE REIMBURSED WERE INCURRED), AND NO SUCH REIMBURSEMENT OR EXPENSES
ELIGIBLE FOR REIMBURSEMENT IN ANY TAXABLE YEAR SHALL IN ANY WAY AFFECT THE
EXPENSES ELIGIBLE FOR REIMBURSEMENT IN ANY OTHER TAXABLE YEAR.


 

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to Dyax the enclosed copy of this letter.  Such document,
together with your confidentiality agreement in favor of the Company, will then
constitute the complete agreement with respect to your employment by the
Company, and will supersede all prior oral or written agreements relating to
such matters, including, without limitation, any previous employment agreements
you had with Dyax.

 

 

 

Sincerely,

 

 

 

 

 

  /s/ Gustav Christensen

 

Gustav Christensen

 

President and Chief Executive Officer

 

I acknowledge receipt and agree with the foregoing terms and conditions.

 

 

  /s/ Henry E. Blair

 

 

Henry E. Blair

 

 

3

--------------------------------------------------------------------------------
